DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant has amended claim 1 to include the limitation of original claim 6, which was indicated as having allowable subject matter in the non-final office action. Applicant has also amended claim 7 to be in independent form, which was indicated as having allowable subject matter in the non-final. Claim 1 now has the limitation of “the hole is formed in a substantially arc shape when viewed from the depth direction”. Schwalbe (US-20190023325-A1) teaches slots (96) to receive tabs (68) with protrusions (90) and slots (96) are linear as seen in figure 6. Changing the shape of the slots from linear to an arc shape would cause the slots to no longer be able to receive the tabs (68) without them also being modified. With no reason to modify the shape of the slots of Schwalbe and modification of said slots would render the apparatus inoperable, claim 1 and its dependent claims have allowable subject matter. Claim 7 has limitation “the hole is formed in a linear shape with a longitudinal direction extending in a direction different from the longitudinal direction of the convex portion”. Schwalbe (US-20190023325-A1) teaches slots (96) to receive tabs (68) with protrusions (90) and slots (96) are linear in the same direction of the tabs as seen in figure 6. Modifying the slots (96) to be in a .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/I.B.S./Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618